By the Court.

Lumpkin, J.
delivering the opinion.
'[!•] Assuming that the mistake existed, ought the Court :to have permitted it to be shown ? We think so, most clearly. We know of no limit to the power of the Court to rectify errors in its own proceedings, provided third persons are not prejudiced.
Are not the judgments of this Court — of all Courts — constantly corrected ? And should they not be until they speak the truth ? And what injury can result from allowing this to be done ? The defendant pleads guilty to the presentment of April, 1854, the oldest and first found against him, and puta •the State upon proof of the other two.
*676Should a citizen be imprisoned in the penitentiary under Such circumstances ? There are two indictments against him —one for an assault, and the other for an assault with intent to murder. 1’y mistake, he pleads guilty to the last, instead of the first. The bare suggestion shocks the' common understanding of every man. And if this would not be tolerated, why should he he prosecuted for gaming, or any other crime upon a confession of guilt, which he never intended to make ?
As to whether or not the mistake exists, it is a question for the Jury; and the fact of the entry being made on the presentment and on the minutes, is only prima facie evidence, and imposes upon the defendant the burden of establishing his case by proof.